Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As Filed With The Securities and Exchange Commission On July 3, 2007 Registration No. 000-526468 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 GEOVIC MINING CORP. (Exact name of registrant as specified in its charter) Delaware 20-5919886 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 743 Horizon Court, Suite 300A Grand Junction Colorado 81506 (970) 256-9681 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) John E. Sherborne Chief Executive Officer 743 Horizon Court, Suite 300A Grand Junction Colorado 81506 (970) 256-9681 (Name, address, including zip code, and telephone number, including area code of agent for service) Copies To: Alan W. Peryam, Esq. Alan W. Peryam, LLC 555 East Eighth Avenue Denver, Colorado 80203 (303) 866-0900 Securities to be registered pursuant to Section 12(b) of the Exchange Act: None (Title of Class) Securities to be registered pursuant to Section 12(g) of the Exchange Act: Title of each class to be so registered Common Stock, par value $0.0001 GEOVIC MINING CORP. TABLE OF CONTENTS Page Forward-Looking Statements 2 Item 1 Business 3 Item 1A Risk Factors 9 Item 2 Financial Information 15 Item 3 Properties 21 Item 4 Security Ownership of Certain Beneficial Owners and Management 36 Item 5 Directors and Executive Officers 37 Item 6 Executive Compensation 40 Item 7 Certain Relationships and Related Transactions 48 Item 8 Legal Proceedings 50 Item 9 Market Price of and Dividends on the Registrants Common Equity and Related Stockholder Matters 50 Item 10 Recent Sales of Unregistered Securities 52 Item 11 Description of the Registrants Securities 55 Item 12 Indemnification of Directors and Officers 63 Item 13 Financial Statements and Supplementary Data 64 Item 14 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 64 Item 15 Financial Statements and Exhibits 65 i CURRENCY AND EXCHANGE RATE INFORMATION All dollar references in this Registration Statement are in United States dollars. Unless otherwise indicated, references to $ or US$ are to United States dollars and references to Cdn$ are to Canadian dollars. The Company reports in United States dollars. Accordingly, unless otherwise indicated, all references to $ or dollars in this Registration Statement refer to United States dollars. References to Cdn$ in this Registration Statement refer to Canadian dollars. The following table sets forth, for each of the years indicated, the year end exchange rate, the average closing rate and the high and low closing exchange rates of one Canadian dollar in exchange for one U.S. dollar as quoted by the Bank of Canada. Year Ended December 31, High $0.8493 $0.8695 $0.9134 Low $0.7160 $0.7878 $0.8479 Average $0.7689 $0.8256 $0.8818 Year End $0.8320 $0.8606 $0.8581 The noon exchange rate on June 27, 2007 as reported by the Bank of Canada for the conversion of Canadian dollars was Cdn$1.00 equals $0.93. METRIC CONVERSION TABLE The following table sets out the applicable conversion information for imperial and metric measures: To convert from Metric To Imperial Divide By Hectares Acres 0.404686 Kilometres Miles 1.609344 Kilograms Pounds 0.453592 Tonnes Short tons 0.907185 Metres Yards 0.9144 1 FORWARD-LOOKING STATEMENTS Certain statements in this Registration Statement on Form 10 constitute forward looking statements. All statements, other than statements of historical facts, included in these materials and in press releases and public statements by our officers or representatives, that address activities, events or developments that our management expects or anticipates will or may occur in the future, are forward-looking statements, including such things as future business strategy, plans and goals, competitive strengths, expansion and growth of our business, estimated completion dates, estimated exploration expenditures, timing of mine development, operations, proven or probable reserves, mineralized material, current working capital, cash operating costs, and statements made concerning plans and anticipated results of operations. Often, but not always, forward looking statements can be identified by the use of words such as plans, proposes, expects or does not expect, is expected, budget, scheduled, estimates , forecasts, intends, anticipates or does not anticipate, or believes or variations (including negative variations) of such words and phrases, or state that certain actions, events or results may, could, would, might or will be taken, occur or be achieved. Forward looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by the forward looking statements. Such risks and factors include, among others, risks related to the integration of acquisitions, risks related to operations, risks related to joint venture operations, general business, economic, competitive, political and social uncertainties; the actual results of current development activities; actual results of reclamation activities; the outcome of negotiations, conclusions of economic evaluations and studies; changes in project parameters and returns as plans continue to be refined; future prices of metals; possible variations of ore reserves, grade or recovery rates; failure of plant, equipment or processes to operate as anticipated; accidents, labour disputes and other risks of the mining industry; political instability and uncertainty; insurrection or war; arbitrary changes in law; delays in obtaining governmental approvals, financing or completion of development or construction activities, as well as those factors discussed in the section entitled Risk Factors in this Registration Statement. As a result, actual actions, events or results may differ materially from those described in forward looking statements, there may be other factors that cause actions, events or results to differ from those anticipated, estimated or intended. Forward looking statements contained herein are made as of the date of the Registration Statement and we disclaim any obligation to update any forward looking statements, whether as a result of new information, future events or results or otherwise. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward looking statements due to the inherent uncertainty therein. Forward looking statements and other information contained herein concerning the mining industry and our general expectations concerning the mining industry are based on estimates prepared by us using data from publicly available industry sources as well as from market research and industry analysis and on assumptions based on data and knowledge of this industry which we believe to be reasonable. However, this data is inherently imprecise, although generally indicative of relative market positions, market shares and performance characteristics. While we are not aware of any misstatements regarding any industry data presented here, the industries involve risks and uncertainties and are subject to change based on various factors. 2 ITEM 1. BUSINESS CORPORATE AND BUSINESS DEVELOPMENT Name and Address Geovic Mining Corp. (the Company or Geovic Mining) has its executive offices at 743 Horizon Court, Suite 300A, Grand Junction, Colorado, USA, 81506. Our registered agent is Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware, USA, 19808. Incorporation The Company was incorporated under the Business Corporations Act (Alberta) on August 27, 1984, commenced business on March 1, 1988, and was continued into Ontario on November 8, 2001. The Companys common stock was publicly traded on the Toronto Stock ExchangeVenture (TSXV) from November 18, 1988 until August 8, 2006, when trading was halted. On November 17, 2006, we effected a reverse stock split of our outstanding shares on the basis of 2.344 common shares into one common share, reducing our outstanding shares before the Acquisition described below to 1,000,000 shares. On November 21, 2006, we became domesticated as a Delaware corporation and changed our name from Resource Equity Ltd. to Geovic Mining Corp. Intercorporate Relationships On December 1, 2006, we completed a reverse take-over transaction (the RTO or the Acquisition) with the result that we hold 100% of the issued and outstanding shares of each of Geovic, Ltd. (Geovic) and Geovic Finance Corp. (FinCo). Geovic owns 60% of Geovic Cameroon PLC (GeoCam), a private corporation existing under the laws of Cameroon. The Acquisition was completed pursuant to an agreement (the Arrangement Agreement) dated as of September 20, 2006, as amended October 31, 2006, entered into between the Company, Geovic, FinCo and William A. Buckovic (Buckovic), the founder of Geovic. Before the Acquisition, Geovic was a privately owned corporation that controlled a cobalt-nickel mining prospect in Cameroon. Geovic had determined that it could more readily raise future equity capital as a publicly traded entity. The Company was then a relatively inactive corporation with our securities listed on the Toronto Stock ExchangeVenture (
